                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JWI SECURED FUND, LLC,                             Case No. 18-cv-06686-JSW
                                                          Plaintiff,
                                   8
                                                                                              ORDER GRANTING MOTION TO
                                                    v.                                        REMAND
                                   9
                                           SALVADOR I. TORRES, et al.,                        Re: Dkt. No. 10 11
                                  10
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Now before the Court is the motion to remand filed by Plaintiff JWI Secured Fund, LLC

                                  14   (“Plaintiff”). The Court finds this motion suitable for disposition without oral argument.

                                  15   Accordingly, the hearing set for January 4, 2018 is HEREBY VACATED. See N.D. Cal. Civil

                                  16   L.R. 7-6. Having carefully reviewed Plaintiff’s papers and considered its arguments and the

                                  17   relevant legal authority1, the Court HEREBY GRANTS Plaintiff’s motion to remand and

                                  18   HEREBY REMANDS this action to the Superior Court of the State of California for the County

                                  19   of Contra Costa (“Contra Costa Superior Court”).2

                                  20                                              BACKGROUND

                                  21             Plaintiff was the successful bidder but not the foreclosing beneficiary at a foreclosure sale

                                  22   of the real property commonly known as 2432 Glenlock Street, San Pablo, California, 94806

                                  23   (“Real Property”). (Dkt. No. 12 (Declaration of Francis Ho (“Ho Decl.”)) ¶ 2.) The Trustee’s

                                  24   Deed Upon Sale (“Trustee’s Deed”) was recorded on May 1, 2018. (Id.) Salvador and Lillian

                                  25   Torres (“Defendants”) were the prior owners of the Real Property according to the Trustee’s Deed.

                                  26
                                       1
                                  27       No opposition was filed to Plaintiff’s motion to remand.
                                       2
                                  28    Plaintiff’s unopposed motion to shorten time is HEREBY DENIED as moot. Plaintiff’s
                                       unopposed request for judicial notice is HEREBY GRANTED.
                                   1   (Id. ¶ 3.) When the occupants refused to vacate the Property after being served with a three-day

                                   2   notice, Plaintiff filed an unlawful detainer complaint on May 10, 2018 in Contra Costa Superior

                                   3   Court (“Unlawful Detainer Case”), Case No. RS 18-0350. (Dkt. No. 1.) Miguel and Milagros

                                   4   Rosales (“Rosales Claimants”) filed a Pre-Judgment Claim in the Unlawful Detainer Case, as did

                                   5   Rodolfo Aburto (“Aburto”), among others. (Ho Decl. ¶ 4.)

                                   6          The trial for the Unlawful Detainer Case was originally set for July 31, 2018, but was

                                   7   continued by the Rosales Claimants’ bankruptcy filings. (Id. ¶ 5.) An order granting a motion for

                                   8   relief from the automatic bankruptcy stay was entered in favor of Plaintiff on September 5, 2018.

                                   9   (Id. ¶ 6; Dkt. No. 13 at p. 8.) On September 11, 2018, Mr. Aburto removed the Unlawful Detainer

                                  10   Case to federal court (18-cv-5564-JSW (“Torres #1”)). (Ho Decl. ¶ 7.) This Court issued an order

                                  11   remanding Torres #1 on October 4, 2018. (Id. ¶ 8; Dkt. No. 13 at p. 6 (Order Remanding 18-cv-

                                  12   5564-JSW).) On November 2, 2018, the day before the new trial date in Contra Costa Superior
Northern District of California
 United States District Court




                                  13   Court, the Rosales Claimants removed the case to this Court. (Ho Decl. ¶ 9; Dkt. No. 1.)

                                  14                                                ANALYSIS

                                  15   A.     Applicable Legal Standard.

                                  16          “[A]ny civil action brought in a State court of which the district courts of the United States

                                  17   have original jurisdiction, may be removed by the defendant . . . to the district court of the United

                                  18   States for the district and division embracing the place where such action is pending.” Franchise

                                  19   Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 7-8 (1983) (citation omitted); see also 28

                                  20   U.S.C. § 1441(a). However, federal courts are courts of limited jurisdiction. See, e.g., Kokkonen

                                  21   v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Accordingly, the burden of

                                  22   establishing federal jurisdiction for purposes of removal is on the party seeking removal, and the

                                  23   removal statute is strictly construed against removal jurisdiction. Valdez v. Allstate Ins. Co., 372

                                  24   F.3d 1115, 1117 (9th Cir. 2004); see also Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

                                  25   “Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the first

                                  26   instance.” Gaus, 980 F.2d at 566.

                                  27          Under 28 U.S.C. § 1331, original federal jurisdiction exists only in “civil actions arising

                                  28   under the Constitution, laws, or treaties of the United States.” Generally, removal is improper if,
                                                                                          2
                                   1   upon examination of the “well-pleaded” allegations, the complaint does not affirmatively allege a

                                   2   federal claim. See Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003).

                                   3   B.     The Court Grants the Motion to Remand.

                                   4          As an initial matter, it is not clear to the Court that the Rosales Claimants are defendants.

                                   5   See 28 U.S.C. § 1446(a) (only a defendant may remove a case).3 The Rosales Claimants have not

                                   6   shown that they are defendants in this case with standing to remove, or, if they are defendants, that

                                   7   the other named defendants have joined in the removal. This alone merits remanding the case to

                                   8   Contra Costa Superior Court.

                                   9          Even if the Rosales Claimants were defendants, they have not established a basis for

                                  10   subject matter jurisdiction. They, like Mr. Aburto, assert diversity jurisdiction under 28 U.S.C. §

                                  11   1332, but provide no information regarding the states of any party’s citizenship. (Dkt. No. 1 ¶¶ 6-

                                  12   13.) The Rosales Claimants’ diversity jurisdiction argument appears, as far as the Court can make
Northern District of California
 United States District Court




                                  13   out, to confuse the issues of standing, failure to state a claim, and the requirements of diversity

                                  14   jurisdiction. Because the Rosales Claimants have made no showing of diversity of citizenship, the

                                  15   Court need not examine whether they have shown the amount in controversy exceeds $75,000 as

                                  16   required.

                                  17          Finally, the Rosales Claimants’ position that removal is predicated upon a “federal

                                  18   question” is mistaken. District courts have federal question jurisdiction over “all civil actions that

                                  19   arise under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “A case

                                  20   ‘arises under’ federal law either where federal law creates the cause of action or ‘where the

                                  21   vindication of a right under state law necessarily turn[s] on some construction of federal law.’”

                                  22   Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088-89 (9th Cir. 2002) (citing Franchise

                                  23   Tax Bd. V. Constr. Laborers Vacation Trust, 463 U.S. 1, 8-9 (1983). “[T]he presence or absence

                                  24   of federal-question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides

                                  25   that federal jurisdiction exists only when a federal question is presented on the face of the

                                  26

                                  27   3
                                        They are not named as defendants on the face of the underlying complaint. (See Dkt. No. 1 at p.
                                  28   8-13.)

                                                                                          3
                                   1   plaintiff’s properly pleaded complaint.” Wayne v. DHL Worldwide Express, 294 F.3d 1179, 1183

                                   2   (9th Cir. 2002) (citation omitted).

                                   3          The underlying complaint in the Unlawful Detainer Case is premised entirely on California

                                   4   law. The Rosales Claimants’ assertions are, at best, defenses or potential counterclaims; neither of

                                   5   which are material for evaluating whether a federal question appears on the face of a complaint.

                                   6   Vaden v. Discover Bank, 556 U.S. 49 (2009) (federal question jurisdiction cannot “rest upon an

                                   7   actual or anticipated counterclaim”). Accordingly, as the Rosales Claimants have failed to

                                   8   demonstrate that this Court has jurisdiction over the Unlawful Detainer Case, the Court remands

                                   9   this case to Contra Costa Superior Court.4

                                  10   C.     The Court Declines to Award Attorneys’ Fees.

                                  11          If a case is improperly removed, “[a]n order remanding the case may require payment of

                                  12   just costs and any actual expenses, including attorneys’ fees, incurred as a result of the removal.”
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 1447(c). “[T]he standard for awarding fees should turn on the reasonableness of the

                                  14   removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 140-41 (2005).

                                  15          At this juncture, the Court declines to impose sanctions or award attorneys’ fees. On the

                                  16   one hand, the Rosales Claimants’ removal was objectively unreasonable (as was the first removal).

                                  17   Further, the Rosales Claimants’ filed the notice of removal on the eve of trial, which suggests they

                                  18   acted with an improper motive. On the other hand, the Rosales Claimants, like Mr. Aburto (the

                                  19   party instigating the first removal), are unrepresented and indigent5, and the Court is desirous of

                                  20   affording all appropriate leeway to pro se parties.

                                  21          Accordingly, the Court declines to award attorneys’ fees, but advises Mr. Aburto, the

                                  22
                                       4
                                  23    Plaintiff also argues the motion to remove was untimely. A party seeking removal must file a
                                       notice of removal of a civil action within thirty days of receiving a copy of the initial pleading. 28
                                  24   U.S.C. § 1446(b). The Unlawful Detainer Case complaint was filed on May 10, 2018. Presuming
                                       for the moment that the Rosales Claimants were indeed parties, Plaintiff has presented the Court
                                  25   with no information demonstrating when the Rosales Claimants received a copy of the initial
                                       pleading. The Court might assume that the Rosales Claimants had received a copy of the initial
                                  26   pleading when they filed their pre-judgment claim, and start the removal clock from that date, but
                                       Plaintiff did not disclose the date of this filing.
                                  27   5
                                        Plaintiff’s counsel indicates that it is uncertain whether the removing parties are indeed “real”
                                  28   people, but provides no evidence (other than the absence of contact) that they are fictitious
                                       personalities. (See Ho Decl. ¶ 10.)
                                                                                           4
                                   1   Rosales Claimaints, and any other interested parties that further unreasonable removals of this

                                   2   underlying unlawful detainer action will result in the imposition of sanctions.

                                   3

                                   4                                             CONCLUSION

                                   5           The Court HEREBY REMANDS this case to Contra Costa County Superior Court, and

                                   6   the Clerk shall close this file.

                                   7           IT IS SO ORDERED.

                                   8   Dated: December 20, 2018

                                   9                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
